June 18, 2019
                                                         T i?

Honorable Judge LaShann DeArcy Hall
United States District Judge                       ^      18 Pff jQ: l^Q
United States District Court for the Eastern District of New York
225 Cadman Plaza East, Courtroom 4H North Brooklyn, NY 11201

    Re: Rosenshine v. A, Meshi Cosmetics Industries Ltd. et at, Case # 1;18'CV'03572-LDH-LB

Dear Judge DeArcy Hall,

       We are writing to request an extension oftime for serving our opposition to Defendant A. Meshi's
motion to dismiss, so that our due date would be set to July 31, 2019.

       In accordance with the Court's Individual Practices I(E)2, we confirm;

           a) our opposition would have been due June 20, 2019;
           b) we seek this extension of time as we need considerably more time to gather, read, and
              analyze the cases cited by Defendant A. Meshi (about 80 cases in total) and adequately
              prepare our opposition;
           c) this is the first extension of time we have sought for serving our opposition;
           d) Defendant A. Meshi does not consent to this request for an extension oftime, stating that
              it does not consider the foregoing reason to be a justifiable basis for any extension; and
           e) the extension of time affects Defendant A. Meshi's scheduled date for serving its reply
              and filing the fully briefed motion to dismiss, which would have to be rescheduled
                accordingly from July 11, 2019 to August 21,2019.

        We note that since our amended complaint was filed on March 6, 2019, Defendant A. Meshi
effectively had three months to draft its 25-page motion to dismiss, as it served it on June 6, 2019. We
therefore feel that the time extension we are seeking is reasonable in these circumstances.

       On this basis, we respectfully request that the Court grant us an extension of time to serve our
opposition to Defendant A. Meshi's motion to dismiss, and order that we serve any opposition on or
before July 31,2019 and Defendant A. Meshi serve any reply and file the fully briefed motion to dismiss
on or before August 21, 2019.



Respectfully submitted,



§tr\                                 Ak.t (Po                                   PRO SE OFFICE
   Oren Rosenshine                    Amir Rosenshine
